NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                               _____________

                                No. 10-4664
                               _____________

                        UNITED STATES OF AMERICA

                                      v.

                           YAJAIRA NAVARRO,
                                         Appellant
                             _____________

               On Appeal from the United States District Court
                         for the District of New Jersey
                   District Court No. 1-09-cr-00703-002
               District Judge: The Honorable Renee M. Bumb


              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                             January 12, 2012

          Before: SCIRICA, RENDELL, and SMITH, Circuit Judges

                           (Filed: January 12, 2012)

                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

     Yajaira Navarro was convicted in a jury trial of importing cocaine and
                                      1
aiding and abetting in violation of 21 U.S.C. §§ 952(a), 960(b)(2)(B) and 18

U.S.C. § 2, and of conspiracy to import cocaine in violation of 21 U.S.C. §§

952(a), 960(b)(2)(B), 963.      Navarro timely appeals from the District Court‟s

judgment, claiming that the court erred: (1) by admitting expert testimony as to the

street value of the imported drugs; (2) by instructing the jury on willful blindness;

and (3) by denying Navarro‟s motion for judgment of acquittal based on the

insufficiency of the Government‟s evidence.1 We will affirm.

      First, Navarro argues that the District Court should have excluded expert

witness testimony about the street value of the imported cocaine both because the

value of the drugs was not an element of the charged offenses, and because the

testimony was unduly prejudicial under Federal Rule of Evidence 403. We review

the decision to admit expert evidence for an abuse of discretion. United States v.

Stadtmauer, 620 F.3d 238, 269 (3d Cir. 2010). We also review the decision to

deny a Rule 403 objection for an abuse of discretion. United States v. Kemp, 500
F.3d 257, 295 (3d Cir. 2007).

      Although the value of the imported cocaine was not an element of the crime,

it supported the Government‟s theory of the case—that “drug suppliers might be

unwilling to entrust such valuable cargo to an ignorant courier, fearing that she


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

                                         2
might be insufficiently motivated to ensure that it safely reaches its destination.”

United States v. Ayala-Tapia, 520 F.3d 66, 68 (1st Cir. 2008). The District Court

thus did not abuse its discretion in admitting the expert testimony as “evidence that

may assist the trier of fact.” Pineda v. Ford Motor Co., 520 F.3d 237, 243 (3d Cir.

2008); see also Fed. R. Evid. 401, 702. Because of the probative value of this

testimony, the District Court also did not abuse its discretion in denying Navarro‟s

Rule 403 objection.

      Second, Navarro argues that the District Court erred by instructing the jury

on willful blindness. We review for an abuse of discretion. Stadtmauer, 620 F.3d

at 252. At trial, the Government provided evidence to support such an instruction

by showing that Navarro‟s co-conspirator purchased an abnormal number of

shampoo bottles on the last day of their trip, and that the bottles emitted a strong,

chemical odor (later discovered to be due to the presence of cocaine).          This

evidence could support the inference that Navarro “deliberately avoided „ask[ing]

the natural follow-up question[s]‟ . . . despite [her] awareness of a high

probability” that she was committing an illegal act. Id. at 259 (quoting United

States v. Wertz-Ruiz, 228 F.3d 250, 257 (3d Cir. 2000)). Moreover, even if no such

instruction was warranted, any error was harmless given that “„the instruction itself

contained the proper legal standard,‟” and that there was evidence from which the

jury could infer that Navarro had knowledge of the contents of the bottles. Id. at

                                         3
260 n.26 (quoting United States v. Leahy, 445 F.3d 634, 654 n.15 (3d Cir. 2006)).

      Finally, Navarro argues that the District Court erred by denying her motion

for a judgment of acquittal under Federal Rule of Criminal Procedure 29. Navarro

argues that the Government provided insufficient evidence to show that Navarro

had the requisite mental state to sustain either the importation charge or the

conspiracy charge. We “review[ ] the sufficiency of the evidence in the light most

favorable to the government and must credit all available inferences in favor of the

government.” United States v. Riddick, 156 F.3d 505, 509 (3d Cir. 1998). If a

rational juror could have concluded that the Government proved its case beyond a

reasonable doubt, we must sustain the verdict. United States v. Cartwright, 359
F.3d 281, 286 (3d Cir. 2004).

      While the record does not contain a “mountain of evidence,” as claimed by

the Government, it contains sufficient circumstantial evidence to allow a rational

trier of fact to conclude that Navarro agreed to the conspiracy, and that she knew

that the shampoo bottles contained cocaine. Specifically, a rational juror could

have inferred an agreement and the requisite mental state from the Government‟s

evidence that: (1) Navarro‟s expedited passport application was paid for by an

unidentified third party; (2) Navarro lied on her expedited passport application

about the purpose of her trip to Costa Rica; (3) Navarro was aware that her co-

conspirator purchased an abnormally large number of large shampoo bottles on the

                                         4
last full day of a three night trip; (4) the bottles emitted a strong chemical odor and

contained a thick, pasty substance; (5) identical bottles were found both in

Navarro‟s luggage and in her co-conspirator‟s luggage, filled with approximately

the same amount of cocaine; and (6) Navarro‟s demeanor instantly changed when

Customs and Border Patrol began to inspect the bottles—her face turned pale, she

was wringing her hands, her legs were shaking, and she looked “very worried.”

We will affirm.




                                          5